Citation Nr: 1701400	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  13-20 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a grant for an automobile and adaptive equipment or adaptive equipment only. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to November 1977.

This appeal is before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The Veteran does not have a service-connected disability that includes loss or permanent loss of use of one or both feet, loss or permanent loss of use of one or both hands, permanent impairment of vision of both eyes, a severe burn injury, amyotrophic lateral sclerosis (ALS), or ankylosis of one or both knees or hips.


CONCLUSION OF LAW

The criteria for a grant for an automobile and adaptive equipment or adaptive equipment only have not been met. 38 U.S.C.A. §§ 3901, 3902, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.808 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA does not apply when the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002).  Such is the case here, where no facts are in dispute and resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (June 23, 2004).

Merits

The Veteran claims assistance in acquiring an automobile and adaptive equipment or adaptive equipment.

In order to establish entitlement to financial assistance in purchasing an automobile or other conveyance and adaptive equipment, a veteran must have a service-connected disability which includes one of the following:  loss or permanent loss of use of one or both feet, loss or permanent loss of use of one or both hands, permanent impairment of vision of both eyes, a severe burn injury, or ALS.  38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808.  Assistance for adaptive equipment only is available for veterans suffering from ankylosis of one or both knees or one or both hips.  38 C.F.R. § 3.808(b)(6).

The term "permanent loss of use" is not defined in 38 C.F.R. § 3.808, but 38 C.F.R. § 4.71a notes that a 40 percent rating is available for amputation of the foot under Diagnostic Code 5167 or for "loss of use" of a foot under Diagnostic Codes 5283 or 5284.  The term "loss of use of a hand or foot" is defined elsewhere as existing when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.  See 38 C.F.R. § 3.350 (a)(2).

The Veteran is currently assigned a 60 percent evaluation for recurrent myositis of the lumbar spine with nerve root irritation, left leg weakness, and decreased sensation.  He additionally has been assigned a noncompensable evaluation for a laparotomy scar.  These evaluations have both been in effect since 1999 or earlier, as has his total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).  He has no other service-connected disabilities.

The Veteran has submitted numerous forms and statements in support of his claim, all of which generally state that he is wheelchair-bound due to his service-connected disabilities.  In a July 2012 statement and in his August 2012 notice of disagreement, he stated that he already had been granted a wheelchair lift for a vehicle, but there is no indication in the record of a prior grant for adaptive equipment.  (A prior claim for an automobile and/or adaptive equipment was denied in an August 2005 rating decision.)  In October 2012, he stated that his claim was based on loss of use of both feet.  A form received in July 2013 was signed by the Veteran's VA physician and stated that he exhibited permanent loss of use of both feet.  In an April 2015 statement, the Veteran stated that the evidence supports his contention of suffering a severe burn injury.

In a December 2016 statement, the Veteran's representative stated that although the Veteran does not meet the requirements for a grant under 38 C.F.R. § 3.808, such a grant should be considered under an extraschedular basis under 38 C.F.R. § 3.321(b) as the Veteran presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.

The Board finds that a grant for an automobile and adaptive equipment or adaptive equipment only is not warranted.  The Veteran is not service-connected for loss or permanent loss of use of one or both feet, loss or permanent loss of use of one or both hands, permanent impairment of vision of both eyes, a severe burn injury, ALS, or ankylosis of the knees or hips.  While the Veteran's lumbar spine disability contemplates leg weakness and decreased sensation, it does not contemplate loss of use of the feet, and the Board finds that such a severe foot disability would constitute a separate disability for which the Veteran would need to seek service connection on a secondary basis in a separate claim.  Furthermore, there is no indication in the record that the Veteran is service-connected for any severe burn injury, as suggested by his April 2015 statement.  Finally, the Board notes that in its December 2016 statement, the Veteran's representative concedes that the Veteran does not meet the criteria for a grant under 38 C.F.R. § 3.808.  For these reasons, a grant for an automobile and adaptive equipment or adaptive equipment only is not warranted.

The Board further finds that a grant for an automobile and adaptive equipment or adaptive equipment only is not available under 38 C.F.R. § 3.321(b) as a matter of law.  The provisions of 38 C.F.R. § 3.321 explicitly refer to the 1945 Schedule for Rating Disabilities which can be found in 38 C.F.R. Part 4.  The criteria for a grant under 38 C.F.R. § 3.808, however, do not refer to the Schedule for Rating Disabilities and are therefore not schedular criteria.  Furthermore, 38 C.F.R. § 3.321(b)(1) authorizes extraschedular compensation "commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities," which is not analogous to the criteria for an automobile and/or adaptive equipment grant.  For these reasons, the Board finds as a matter of law that benefits under 38 C.F.R. § 3.808 are not schedular and therefore cannot be awarded on an extraschedular basis under 38 C.F.R. § 3.321(b).


ORDER

A grant for an automobile and adaptive equipment or adaptive equipment only is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


